DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Examiner requests that applicant provide a copy of foreign patent PI 9503391-2 listed in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“interior of the cabin”
“hydraulic motors to the front traction wheels”
“vehicle”
“mechanical assembly”
“bristle edge”
“front opening”
“filtering system”
“side of the vehicle”
  No new matter should be entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a front opening” from claim 1 page 8 line 25 should be included in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“rear (10) and upper (11) lower traffic light” on page 8 line 5 should read –rear upper (10) and lower (11) traffic lights–
“such chassis” on page 8 line 16 should read –said hinged front chassis–
“this assembly of broom” on page 8 line 22 should read –said second assembly of brooms–
“the pickup” on page 8 line 25 should read –the debris pickup–
“this chamber” on page 9 line 3 should read –said dirt chamber–
“an exhaust fan” on page 9 line 4 should read –said exhaust fan–
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations 
"the interior of the cabin" on page 8 line 4
"the front traction wheels" on page 8 line 8 
"the vehicle" on page 8 lines 8-9
"the exhaust fan" on page 8 line 9 
"the hydraulic fluid" on page 8 lines 9-10 
"the rear bumper" on page 8 line 10 
"the radiator" on page 8 line 11 
"the access doors" on page 8 line 12
"the mechanical assembly" on page 8 line 12
"the front of the vehicle" on page 8 line 14 
"the hinged front chassis" on page 8 line 15 
"the extended position" on page 8 lines 16-17 
"the collected position" on page 8 line 17
"the front brooms" on page 8 line 23 
"the dirt chamber" on page 9 line 1 
"the debris collection box" on page 9 line 2 
"the side of the vehicle" on page 8 line 4 
There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the following limitations: 
”cleaning filters”
“cleaning tube”
“fairing assembly”
“protective fairing assembly”
It is unclear to examiner what these terms are and there is no further definition in the specification. Therefore these limitations are considered indefinite.
Because the claims are so indefinite as to require speculation on the part of the  examiner in order to determine their scope no prior art can be applied at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zoni (US4884313) teaches, to examiner’s best understanding of limitations as claimed, a street sweeper with several limitations of claim 1 including, but not limited to: a fixed chassis, traction wheels, driven wheels, cabin, access doors, rear bumper, combustion motor associated with a hydraulic pump, hydraulic motors for front traction wheels, exhaust fan, reservoir for hydraulic fluid, a second assembly of brooms with associated motors, debris pick-up, bristle edge, brush, front opening, dirt chamber, 
Cunningham (US4655468) teaches, to examiner’s best understanding of limitations as claimed, the concept of using mudguards on wheels.
Navarro et al. (US20170197550) teaches, to examiner’s best understanding of limitations as claimed, rear-view mirrors, headlamps, lower traffic light, upper traffic light, front window, and rear window
Yamada et al. (US20070187075) teaches, to examiner’s best understanding of limitations as claimed, hydraulic fluid being cooled by a radiator.
Marks et al. (US20140102301) teaches, to examiner’s best understanding of limitations as claimed, a hydraulic motor for an exhaust fan.
Song et al. (US20170247846) teaches, to examiner’s best understanding of limitations as claimed, a fairing assembly and access door for the fairing assembly.
Zoni (US4754521) teaches, to examiner’s best understanding of limitations as claimed, a hinged front chassis with brooms integral to the front chassis where the front chassis can be in an extended position or a collected position.
Hagen (US5383246) teaches, to examiner’s best understanding of limitations as claimed, a protective fairing assembly.
Mealing et al. (US4368554) teaches, to examiner’s best understanding of limitations as claimed, a rod supporting a hinged bar by means of pistons.
Strauser (US20040020003) teaches, to examiner’s best understanding of limitations as claimed, a door to a dirt chamber and the concept of using an inspection sight glass.
Vanderlinden (US6195837) teaches, to examiner’s best understanding of limitations as claimed, a manual suction pickup arranged at a side of a vehicle, a driving hose, and a manual directional valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723